EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated February 28, 2011, relating to the financial statements and financial statement schedule of Interactive Brokers Group, Inc. (the “Company”), and the effectiveness of theCompany’s internal control over financial reporting, appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2010. /s/ DELOITTE & TOUCHE LLP June 15, 2011
